Title: From James Madison to James Monroe, 12 June 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Washington June 12. 1815
                    
                    Since my return hither, the purpose of which I intimated in a line to Albemarle previous to my leaving home, I have recd. yours of the 3d. I hope the mountain air will contribute to re establish your health, and that you will not leave it till the effect is fully produced.
                    Notwithstanding the Ns. paper Statement, neither a messenger nor dispatches have been recd. from our Ministers in Europe. Letters from Beasely to Genl. Mason, have come to hand, giving an acct. of the bloody scene among the Prisoners at Dartmoor. It seems to have been the work

of a cruel & perhaps intoxicated commandant. An investigation has been committed to 2 Comrs. one our side, a Son of Rufus King & one on the British. The B. Govt. appears to have ⟨manifesting⟩ [sic] proper dispositions ⟨on⟩ the occasion. We are not only without direct information from our Ministers, but I see not even a printed paragraph alluding to them, nor hear of a private letter from any quarter that mentions them.
                    I enclose the latest French & English papers; from which with the amn. papers you will receive from the Dept of State, you will collect all we know of the State of Europe. I add to them a Boston paper which contains the qualified ratification at London, of the Treaty at Vienna of the 25th. of March. The check which this indicates on the Govt. from the spirit of the opposition; and the discouragement to the allies from the sparing hand with which Ld. Castlereah holds out pecuniary aids to them, according to his Speach [sic], afford the best chances of preventing war; strengthened as they may be by the position and prospects of Napoleon. It will be extremely difficult however to give a pacific turn to the state of things.
                    I think it not amiss to send you, the letter from Changuion, as he may expect some answer from you. If he has no special reasons for making communications immediately to you, it is probable he will come on to Washington on learning my return to it.
                    Your letter to Baker was modified in the last paragraph so as to chime with the instructions from the War Dept: which left a discretion with the Command at Detroit to be governed by circumstances on the subject of delivering up Malden. The accts. from the Comrs. at St. Louis shew that the Indians are hostile and emboldened by the idea that G. B. is by the Treaty of peace, their protector agst. the U.S. Whilst Mackinaw & Prairie du Chien remain in British hands, this idea will be cherished, and if in the mean time, Malden be handed back, the evil wd. be increased. The Commandt. is instructed to communicate in the most friendly manner with the B. officer, and to place the precaution on a footing not to be mistaken.
                    The case between the Scy. of the Navy & the Board of Comrs. is a very inauspicious one. There will be no difficulty in deciding it in a way, that must be theoretically satisfactory, so far as the questions turn on the construction of the Law. But I wish it may not be impossible to guard in practice, agst. rubs that will embarrass, if not arrest the progress of business. Such is the machinery that a grain of sand will affect it. Affce. respects
                    
                        
                            James Madison
                        
                    
                